781 N.W.2d 796 (2010)
In re Sherry Rose STEWART and Anthony Joseph Stewart, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Denise Rene Stewart, Respondent-Appellant, and
Milford Michael Stewart, Roger Sasson, and James Miller, Respondents.
Docket No. 141024. COA No. 293495.
Supreme Court of Michigan.
May 21, 2010.

Order
On order of the Court, the application for leave to appeal the April 20, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.